Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 1 of 18 Page ID #:8




                           Exhibit A




                                                       Exhibit A to Notice of Removal
                                                                               Page 1
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 2 of 18 Page ID #:9




                                                       Exhibit A to Notice of Removal
                                                                               Page 2
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 3 of 18 Page ID #:10




                                                        Exhibit A to Notice of Removal
                                                                                Page 3
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 4 of 18 Page ID #:11




                                                        Exhibit A to Notice of Removal
                                                                                Page 4
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 5 of 18 Page ID #:12




                                                        Exhibit A to Notice of Removal
                                                                                Page 5
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 6 of 18 Page ID #:13




                                                        Exhibit A to Notice of Removal
                                                                                Page 6
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 7 of 18 Page ID #:14




                                                        Exhibit A to Notice of Removal
                                                                                Page 7
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 8 of 18 Page ID #:15




                                                        Exhibit A to Notice of Removal
                                                                                Page 8
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 9 of 18 Page ID #:16




                                                        Exhibit A to Notice of Removal
                                                                                Page 9
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 10 of 18 Page ID #:17




                                                        Exhibit A to Notice of Removal
                                                                               Page 10
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 11 of 18 Page ID #:18




                                                        Exhibit A to Notice of Removal
                                                                               Page 11
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 12 of 18 Page ID #:19




                                                        Exhibit A to Notice of Removal
                                                                               Page 12
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 13 of 18 Page ID #:20




                                                        Exhibit A to Notice of Removal
                                                                               Page 13
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 14 of 18 Page ID #:21




                                                        Exhibit A to Notice of Removal
                                                                               Page 14
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 15 of 18 Page ID #:22




                                                        Exhibit A to Notice of Removal
                                                                               Page 15
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 16 of 18 Page ID #:23




                                                        Exhibit A to Notice of Removal
                                                                               Page 16
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 17 of 18 Page ID #:24




                                                        Exhibit A to Notice of Removal
                                                                               Page 17
Case 8:21-cv-00556-CJC-JDE Document 1-1 Filed 03/25/21 Page 18 of 18 Page ID #:25




                                                        Exhibit A to Notice of Removal
                                                                               Page 18
